Exhibit 10.2

 

 

Second Amendment to the Service Agreement for Managing Director



 

 

By and between 

 

Tower Automotive Holding GmbH


 

 

represented by its sole shareholder, Basel Automotive Holdings B.V., this in
turn represented by its managing directors

 

 

- hereinafter referred to as "Company" -

 

and

 

 

Mr Pär O. H. Malmhagen



- hereinafter referred to as "Mr Malmhagen" -

 

 

Preamble

 

The parties are agreed that the Service Agreement between them dated February 3,
2012 (the Service Agreement) as amended by the Amendment Agreement dated March
4, 2013 shall be amended with effect from 1 January 2016 as follows:

 

Art. I

Amendment of Sec. 3 of the Service Agreement

 

Sec. 3 of the Service Agreement shall be replaced by the following new Sec. 3:

 

Sec. 3
Remuneration

 

“(1) Effective January 1, 2016, the fixed gross annual salary shall amount to

 

EUR 401,500 (EURO four hundred and one thousand five hundred) p.a..

 

 

The fixed salary is payable in 12 equal instalments at the end of each calendar
month.

 

 

 



 

 

(2) Subject to the fulfilment of certain targets and objectives as annually
determined by the board of Tower International, Inc, Mr Malmhagen shall be
entitled towards the Company to a variable annual bonus with a gross target
amount of

 

EUR 242,000 (Euro two hundred forty-two thousand)

 

and a maximum annual gross target amount of

 

EUR 484,000 (Euro four hundred eighty-four thousand)

 

The bonus amount, if any, shall be paid by the Company and shall depend on the
target achievement as evaluated by the board of Tower International and shall be
forfeited if certain minimum targets fail to be achieved. The targets and the
conditions of entitlement shall be set annually by the board of Tower
International and are subject to the relevant bonus plan as valid from time to
time.

 

If this Service Agreement is terminated by the Company during the course of a
fiscal year for good cause within the scope of Sec. 626 of the German Civil Code
based on circumstances in the behaviour or the person of Mr. Malmhagen including
but not limited to his negligence, Mr. Malmhagen shall not be entitled to a
bonus for that particular year. In the event that the service relationship ends
during the course of a year for other reasons or if Mr Malmhagen is released
from his duties to render services for the Company, the bonus shall be pro-rated
and the pro-rated part of the bonus, shall be calculated in accordance with the
actual targets achieved as of the fiscal year’s end and shall fall due in
accordance with the general rules as set out in the relevant bonus plan. In the
event that the relevant bonus plan does not provide for a due date, the rate of
target achievement shall be determined no later than 5 months following the year
for which the bonus was promised and the annual bonus minus any statutory
deductions shall fall due 1 month following such determination of target
achievement.

 

(3) Subject to the provisions of the Long Term Incentive (LTI)-Plan of Tower
International Inc. as valid from time to time, Mr Malmhagen shall become
eligible to participate in the LTI-Plan of Tower Automotive Group. The LTI-award
under the plan for 2016 will be based on a target value of EUR 220,000 (Euros
two-hundred twenty thousand).

 

It is understood between the parties that any rights, grants and entitlements to
an LTI shall be solely subject to the relevant LTI-Plan as valid from time to
time, that Tower International Inc has full power of discretion in respect of
the form of the award, if any, (e.g. RSUs, Shares, Share Options or any other
equity-like instrument) and that only Tower International Inc but not the
Company shall be liable for awards granted under the relevant LTI-Plan.

 

 

 



(4) Unless expressly provided otherwise herein, in particular in Sec. 12 para
(4) of this Service Agreement, or in a relevant bonus plan or LTI plan, all
remuneration shall be paid on a pro rata basis in case this Service Agreement
should commence or end during the term of a year.

 

(5) The parties are in agreement that although parts of the remuneration
pursuant to this Sec. (3) will be paid by an entity other than the Company, such
payment obligations shall not create, constitute or cause an additional
employment or service relationship with any entity other than the Company.”

 

Art. II

Amendment of Sec. 1 of the Amendment Agreement

 

A) Parties are in Agreement that retention pursuant to Sec. 1 of the Amendment
Agreement dated March 4, 2013 will be paid per Sec. 1. Sec. 1 of the Amendment
Agreement dated March 4 2013 shall be replaced by the following new Sec. 1
effective January 1, 2016:

 

In addition to the provisions of the Service Agreement the following special
retention bonus is agreed: (1) Subject to the execution of a Release (as defined
in Sec. 2 para 2 of the Amendment Agreement and as amended under Art. III of
this agreement), provided that Mr. Malmhagen does not terminate this Service
Agreement of his own accord or resign his corporate office as managing director
of his own accord, prior to December 31 2017, unless such termination or
resignation occurs for Good Reason (as defined below) in circumstances other
than a Change in Control, and provided that the Company does not terminate the
Service Agreement for cause in the meaning of Sec. 626 German Civil Code based
on circumstances in the behaviour or the person of Mr. Malmhagen including but
not limited to his negligence in the time until December 31, 2017 Mr Malmhagen
shall be entitled to a one-off Special Retention Bonus in the total gross amount
of 643,500 Euros. The net amount of this Special Retention Bonus after statutory
deductions shall be paid as part of the normal payroll in January 2018.

 

(2) Provided that Mr. Malmhagen’s Service Agreement ends prior to December 31,
2017 due to death or disability Mr Malmhagen shall also be entitled to the
Special Retention Bonus.

 

(3) For the avoidance of doubt, the Company and Mr. Malmhagen agree that the
Special Retention Bonus will not be triggered upon a Change of Control, and
neither due to a disposal of all shares in Basel Automotive Holdings B.V. by a
subsidiary of Tower International, Inc. and/or in the event that the employment
of Mr. Malmhagen is terminated before Dec. 31, 2017 following such Change of
Control or the disposal of all shares in Basel Automotive Holdings B.V.

 

Art. III

Amendment of Sec. 2 of the Amendment Agreement

 

A) Sec. 2 para 2 of the Amendment Agreement dated March 4, 2013 shall be
replaced by the following new Sec. 2 para 2:

 

(2) Provided that (i) a Change-in-Control occurs during the period of the
Service Agreement and (ii) within a period of 2 years following such Change in
Control this Service Agreement is terminated (beendet) by or upon request of the
Company for any other reasons than for good cause in the meaning of Sec. 626
German Civil Code or Mr. Malmhagen terminates his employment for Good Reason (as
defined below), upon at least thirty (30) days prior written notice and
opportunity to cure and (iii) subject to Mr. Malmhagen's (or, in the event of
Mr. Malmhagen's death or incapacity, Mr. Malmhagen's legal representative's)
execution, delivery and non-revocation of a general release in a form
satisfactory to the Company and its affiliates, in particular Tower
International, Inc. (the "Release"); provided, however, that the Release shall
preserve (a) Mr. Malmhagen's rights, if any, to indemnification under Tower
International, Inc.'s Bylaws (as amended from time to time), circumstances set
out in Sec. 309 No. 7 German Civil Code (i.e. in the event of damages to life,
body or health of Mr Malmhagen or in the event of gross negligence), damages
caused by wilful acts and/or under any applicable compulsory law, and (b)
coverage under the Company's Directors and Officers liability insurance policies
for any claims arising out of or relating to Mr. Malmhagen's employment with the
Company and under any provisions of this Agreement that are intended to survive
the termination of this Agreement and Mr. Malmhagen's employment hereunder, Mr
Malmhagen shall be entitled to a gross severance package comprising (i) a
payment of 2 fixed annual fixed salaries (pursuant to Sec. 3 para (1) of the
Service Agreement) (hereinafter referred to as the "CIC Base Severance Amount")
and (ii) a payment of 2 times target bonus (target amount EUR 242.000) as well
as (iii) the pro rata target bonus pursuant to Sec. 3 para (2) of the Service
Agreement (ii and iii hereinafter collectively referred to as the “CIC Bonus
Severance Amount"). The CIC Base Severance Amount, less standard income and
payroll tax withholdings and other authorized deductions, shall be payable in
twenty four (24) equal monthly installments, commencing within one month
following the date of the termination of Mr. Malmhagen's service agreement. The
CIC Bonus Severance Amount shall be paid when bonus amounts are paid to other
executives, by March 15 of the year following the year to which the bonus
relates.”

 

 

 



B) Sec. 2 para 4 of the Amendment Agreement dated March 4, 2013 shall be
replaced by the following new Sec. 2 para 4:

 

“(4) The payments made pursuant to Sec. 2 para (2) hereinabove shall serve as
compensation for Mr Malmhagen’s adherence to post contractual covenants to Sec.
9 of the Service Agreement and Sec. 2 para 7 of this Amendment Agreement.”

 

Art. IV

Amendment of Sec. 13 para 1 of the Service Agreement

 

 

Sec. 13 para 1 of the Service Agreement as amended by the Amendment Agreement
dated March 4, 2013 shall be replaced by the following new Sec. 13 para 1:

 

“In the event that this Service Agreement is terminated or not extended by the
Company for other reasons than for (i) good cause in the meaning of sec. 626
German Civil Code, (ii) permanent disability of Mr Malmhagen (which shall be
deemed to have occurred after 6 consecutive months of incapacity to perform
services or 9 month of such incapacity in any calendar year) or (iii) Mr
Malmhagen reaching the age of 65, Mr Malmhagen shall be entitled to a gross
severance package comprising (i) the payment of the fixed salary pursuant to
Sec. 3 para 1 for 12 months following the termination of this Service Agreement
and (ii) a payment of 1 target bonus pursuant to Sec. 3 para (2) subpara 1 of
the Service Agreement (target amount EUR 242.000) and (iii) the pro-rated target
bonus pursuant to Sec. 3 para (2) of the Service Agreement as well as (iv) the
payment of the cash value of the fringe benefits, in particular the Company car,
pursuant to Sec. 5 para 1 above for 12 months following the termination of this
Service Agreement. For the avoidance of doubt, the severance shall in no event
comprise LTI pursuant to Sec. 3 para 3.”

 

Art. V

Final Provisions

 

 

(1) To the extent not expressly changed in this Second Amendment Agreement, all
other provisions of the Service Agreement and the Amendment Agreement dated
March 4, 2013 shall continue in effect unchanged, provided however that a
duplication of benefits triggered by the same circumstance shall in any event be
excluded. Further, it is understood that any obligations of the Company under
Sec. 4 of the Service Agreement (Signing and Retention Payment) have been fully
settled.

 

(2) Any changes or amendments to this Second Amendment Agreement shall be
invalid unless executed in writing. This shall also apply to the cancellation or
amendment of the written form.

 

(3) Should one or several provisions of this Second Amendment Agreement be or
become invalid or unenforceable in whole or in part, the validity of the
remaining provisions hereunder shall not be affected thereby. The invalid or
unenforceable provision shall be replaced with a valid provision which comes as
close as possible to the intended economic result of the invalid provision. The
same shall apply to any gap in this Amendment Agreement.

 

***

 

 

 

 



 



Place / Ort Livonia, Michigan

Date / Datum 12/21/15

 

 

/s/Miljko Rajkovic_____________

 

 

/s/James C. Gouin_____________

 

Tower Automotive Holding GmbH

 

represented by its sole shareholder, Basel Automotive Holdings B.V. which is
represented by its managing directors

 

Place / Ort Cologne, Germany

Date / Datum 12/21/15

  

 

/s/ Pär O. H. Malmhagen___________

 

Mr Pär O. H. Malmhagen

  

 



 

 

